M OltlXQlZ.

  o.           Jiggs
         ~E
          :^o                               k*al3-

                      _Sc^teact/bJ|_
                            '-3C
   ..   RECEIVED IN
                                   js
                                             k~2o^o( Lfco/ct
                                               0-puj^—LL^-
                                             ^^t^^l^ca^JJ^l^
               _^^i^ £ -^i^ai€^i^iaa^§aa-^4-


Jjbaar H1c_4^o^ig^
              UJl-lU

                                                  >n*3cu\




                          Aos                                                       (^.O-'oS—i-p^)
                                     -z-


                  ir^xa
                      C c^^tLOns.    ^J*^0«^i«xJikatS
       Jr/vJi                           Lk

      Ofc



yg-'sj •L_^y3?K==- Mz*i^aA rpuA Apn)rdS^.
y^>           \                  ^D_dq%=              todi
                                      _p<3Sap .HetoO-Oa/^u^Q-            y
                                                                    •£XX^~


"'*\o_L_3                     Ji^d^-i^G^^OaA^^                   fp1
^i!Z3-J^J]J^JLU> 'i^ByZ-iSCopG5od—Menctorc^dUj,
 r\
      -c-?-


¥*£>X
vvb r         2 __ _* BqfftLjJUai^^                             Corpus

                                iicxk<3a>^_^Ap^—^^
                                                  ^ ^-cEr~S* P«=^)^
                             -3-

    _ys2>_ a:
                     ^ 44-       -i   /) i   if i r r ^ r   QI   J r
                         l.|V\)£S-l

    »a^-]




                     MarcL-ZSj-ZoiS^

    ^_EZ1


                                        7
                     (jLjs&stizr^^^
                        A_^
    £10-   m                    _                                                                                      (?ti-c&-S-p~y*Z)
                                                       H-

               5__



                                                         h&A
                                                       . ' '
                                                                   nf   jCH^>     iLv.^^
                                                                        -   -
                                     •

                                                                                                                                                 '




                                                                                               '




        •'-..'                                    -.           ,                          '                     :••''•

                                                                                                                                 ....   ..   -


)                                                                                                                                                    "I




                                                                    -
                                                                                                   •" • .   • •--';'-s;"^•'.v**",-'

                                                                                                            -   ('" - ••("'                                                                                          (^£-o6



                                  CERTIFICATE OF SERVICE

     Ihereby certify that acopy of the foregoing motion was mailed to
                      7T^a>o.^/